Citation Nr: 1516324	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-32 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as secondary to service-connected right humerus fracture residuals.

2.  Entitlement to service connection for a left shoulder disorder, claimed as secondary to service-connected right humerus fracture residuals.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION


The Veteran had active duty service from January 1964 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board previously remanded this matter for additional development in May 2014.  The development ordered in May 2014 included obtaining an addendum medical opinion.  An addendum opinion was obtained in July 2014.  The Board finds that there has been substantial compliance with the May 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  A cervical spine disorder is not proximately due to or the result of a service connected disability, including aggravation by a service-connected disability.

2.  A left shoulder disorder is not proximately due to or the result of a service connected disability, including aggravation by a service-connected disability.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not caused or aggravated by the Veteran's service-connected right arm disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

2.  A left shoulder disorder was not caused or aggravated by the Veteran's service-connected right arm disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

An October 2009 letter provided notice of the evidence required to substantiate the claim for service connection for a cervical spine disorder and a left shoulder disorder and informed the Veteran of his and VA's respective duties for obtaining evidence.  The October 2009 letter provided the Veteran with notice regarding effective dates and disability ratings.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records and pertinent post-service VA and private treatment records identified by the Veteran have been obtained.  The Veteran was afforded  a VA examination in November 2009.  An addendum opinion was obtained in July 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, and the Veteran's history was taken.  The VA opinions are adequate, as the examiners considered the service treatment records, VA treatment records, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished with respect to the claims being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  The Veteran had not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claims

The Veteran claims entitlement to service connection for cervical spine and left shoulder disabilities secondary to his service-connected right arm disability.   He asserts that his current cervical spine and left shoulder disabilities were either caused or aggravated by his service-connected right arm disability.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.  Medical evidence also is generally, though not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records do not reflect complaints or diagnoses regarding the cervical spine or left shoulder.  The November 1965 separation examination reflects a normal clinical evaluation of the spine and the upper extremities.  

A VA examination dated in September 1966 is negative for findings of a cervical spine or left shoulder disability.  

VA treatment records dated in 2001 reflect complaints pertaining to the right arm but do not show any complaints or findings regarding the left shoulder.

The Veteran had a VA examination of the cervical spine and left shoulder in November 2009.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported occasional cervical pain which he believed was related to his right shoulder disability.  The examiner diagnosed degenerative disease of the spine.  The examiner opined that the Veteran's current cervical spine condition is not caused by his service-connected right humerus fracture.  The examiner opined that the Veteran's cervical condition is related to the aging process.  

The Veteran reported left shoulder pain, which he believed to be secondary to his service-connected right humerus condition.  The examiner diagnosed degenerative joint disease of the left shoulder.  The examiner opined that the Veteran's left shoulder condition is related to the aging process.  

A private report of an MRI of the cervical spine, dated in April 2011, reflects a diagnosis of multilevel degenerative disc disease including posterior osteophyte formation.  

A report from Dr. R.M.B., M.D., dated in August 2011, noted a history of right shoulder pain and degenerative joint disease.  The report noted that the Veteran reported a complaint of cervical pain with associated tingling and numbness and weakness of the arms, which had lasted two years.  Dr. R.M.B. noted that an April 2011 MRI showed a diagnosis of herniated discs and multilevel degenerative joint disease of the cervical spine.  Dr. R.M.B. indicated that the Veteran was prescribed painkillers and referred for a neurological evaluation.  

VA outpatient treatment records dated in March 2013 reflect that the Veteran was referred to the physical medicine department for chronic neck pain.  The record noted improvement of neck pain with physical therapy combined with tramadol and acetaminophen.  An assessment of exacerbation of chronic neck pain was noted.

In May 2014, the Board remanded the claim to obtain an opinion to address whether the service-connected right shoulder disability aggravated the claimed disabilities.

In July 2014, the VA examiner who performed the November 2009 examination provided an addendum medical opinion.  The VA examiner indicated that the claims file was reviewed.  The examiner opined that the etiology of the Veteran's claimed cervical spine and left shoulder injuries is due to the normal aging process.  The examiner opined that the claimed cervical spine and left shoulder disorders are less likely than not related to military service.  The examiner noted that service treatment records are negative for those conditions.  

The examiner opined that the cervical spine and left shoulder disorders are less likely than not related to the Veteran's service-connected right arm disability.  The examiner opined that a right humerus fracture did not aggravate or permanently worsen the Veteran's cervical spine or left shoulder conditions.  The examiner explained that the cervical spine and left shoulder conditions are considered part of the normal aging process.  

The Board finds that the preponderance of the evidence is against the claims of service connection for cervical spine and left shoulder disorders, claimed as secondary to right humerus fracture residuals.  The competent medical evidence of record does not provide a medical nexus, either based upon causation or aggravation, between the Veteran's service-connected right humerus fracture residuals and his current cervical spine and left shoulder disabilities.  In this regard, the November 2009 and July 2014 VA examinations found no nexus to his service-connected right humerus disability.  Other VA and private medical records in evidence do not establish a nexus between the claimed disabilities and the Veteran's service-connected right humerus fracture.   

The Board has considered the Veteran's lay statements, in which he asserts that his cervical spine and left shoulder disabilities are related to his right arm disability.  The determination of whether such a relationship exists is medically complex and cannot be made based on lay observation alone.  Thus, as a lay person, the Veteran does not have the appropriate medical background or expertise to provide a competent opinion in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent and credible to describe his left shoulder and cervical spine symptoms.  The Veteran is not competent to establish a matter that requires medical knowledge, such as an etiological relationship between his claimed disabilities and his right humerus fracture residuals.  

For the reasons set forth above, the Board finds that is no competent medical evidence of a nexus between the Veteran's cervical spine disability and his service-connected right humerus fracture residuals.  The Board also finds that there is no competent medical evidence of a nexus between the Veteran's left shoulder disability and the service-connected right humerus fracture residuals.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a cervical spine disorder and a left shoulder disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims are denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a left shoulder disorder is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


